                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO


JOSHUA URIOSTE,

       Plaintiff,

vs.                                                           No. 1:16-CV-00755-JCH-KRS

CORIZON AND CENTURION
HEALTH CARE PROVIDERS, et al.,

       Defendants.


              ORDER RESETTING TELEPHONIC STATUS CONFERENCE

       It is HEREBY ORDERED that the telephonic status conference set for June 29, 2021 is

hereby RESET as to time only for 9:00 a.m. on that day. The conference will address

outstanding matters concerning Defendants Jose Martinez, M.D.; Ben Martinez, P.A.; and

Defendant Cordova, as set forth in Documents 67 and 69. The parties shall call Judge Sweazea’s

conference line (888) 398-2342 and enter code 8193818 to join the proceedings.

       IT IS FURTHER ORDERED that the United States Marshal shall coordinate with the

appropriate personnel in the correctional facility in which Plaintiff is currently housed to allow

Plaintiff to appear telephonically (using the conference line, above) at this hearing. The hearing

is anticipated to last no longer than one hour.




                                              ___________________________________
                                              KEVIN R. SWEAZEA
                                              UNITED STATES MAGISTRATE JUDGE
